 

Exhibit 10.14

EMPLOYMENT AGREEMENT

between

Walter J. Bennett

and

ACCESS MIDSTREAM PARTNERS GP, L.L.C.

Effective January 1, 2013

 

 

 

 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective as of January 1, 2013 (the "Effective Date"),
between ACCESS MIDSTREAM PARTNERS GP, L.L.C, a Delaware limited liability
company (the "Company"), and Walter J. Bennett, an individual (the "Executive").

W I T N E S S E T H:

WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to make the Executive's services available to the Company.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows, effective as of the Effective Date:

1.

Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement.

2.

Executive's Duties. The Executive is employed on a full-time basis. Throughout
the term of this Agreement, the Executive will use the Executive's best efforts
and due diligence to assist the Company in achieving the most profitable
operation of the Company and the Company's Affiliates (as defined in paragraph
6.1.1) consistent with developing and maintaining a quality business operation.
The Executive shall also devote all of the Executive's working time, attention
and energies to the performance of the Executive's duties and responsibilities
under this Agreement.

2.1

Specific Duties. The Executive will serve as Vice President - Operations, of the
Company (or any successor entity thereto), or any entity to which substantially
all of the Company's assets are transferred or contributed, and in such
positions as are mutually agreed upon by the parties. The Executive shall
perform all of the duties required to fully and faithfully execute the office
and position to which the Executive is appointed, and such other duties as may
be reasonably requested by the Executive's supervisor. During the term of this
Agreement, the Executive may be nominated for election or appointed to serve as
a director or officer of any of the Company's Affiliates as determined in such
Affiliates' Board of Directors' sole discretion. On behalf of the Company, the
services of the Executive will be requested and directed by the Chief Executive
Officer of the Company.

2.2

Rules and Regulations. The Company has issued various policies and procedures
applicable to employees and the Executive including an Employment Policies
Manual which sets forth the general human resources policies of the Company and
addresses frequently asked questions regarding the Company. The Executive agrees
to comply with such policies and procedures except to the extent inconsistent
with this Agreement. Such policies and procedures may be changed or adopted in
the sole discretion of the Company without advance notice.

3.

Other Activities. Except as provided in this Agreement or approved by the board
of directors of the Company (the "Board"), in writing, the Executive agrees not
to: (a) engage in other business activities independent of the Company or its
Affiliates; (b) serve as an officer, director, partner, member, principal,
employee, agent, representative, consultant or independent contractor of any
entity or firm other than the Company or its Affiliates; or (c) directly or
indirectly own, manage, operate, control or participate in the ownership,
management, operation or control of, or have any interest, financial or
otherwise, in any Midstream Gas Gathering and Processing Business other than on
behalf of the Company and its Affiliates. For purposes of this Agreement, the
term "Midstream Gas Gathering and Processing Business" means any business (i)
involving the gathering, compressing, dehydrating, processing, treating,
fractionating, marketing and transporting natural gas and/or natural gas liquids
or (ii) engaged in by the Company and its Affiliates now or at any time during
the term hereof. The foregoing will not prohibit ownership of publicly traded
securities or service as an officer or director of a not-for-profit
organization. If the Executive serves as a director or officer of a
not-for-profit organization, the Executive shall disclose the name of the
organization and his involvement in an annual disclosure statement, the form of
which shall be provided by the Company.

4.

Executive's Compensation. The Company agrees to compensate the Executive as
indicated on Exhibit 4 to this Agreement. Base Salary, as defined in Exhibit 4,
will be paid to the Executive in regular installments based on the payroll
frequency designated by the Company during the term of this Agreement. Any bonus
compensation is subject to the requirement that the Executive be an active
full-time employee of the Company on the bonus payment date selected by the
Company and will be at the absolute discretion of the

Page 2

--------------------------------------------------------------------------------

 

Company in such amounts and at such times as the Board may determine. The
Executive recognizes and acknowledges that the award of bonuses is not
guaranteed or promised in any way. Additionally, in the event the Executive
resigns employment, the Executive shall not be eligible for any bonus
compensation that may have otherwise been payable after such initial notice of
resignation. Any restricted stock or other awards granted by Access Midstream
Partners, L.P. (the “MLP”) to the Executive from the Company's various equity
compensation plans will be subject to the terms and conditions thereof and the
applicable award agreement.

4.1

Benefits. The Company will provide the Executive such retirement benefits,
reimbursement of reasonable expenditures for dues, travel and entertainment and
such other benefits as are customarily provided to similarly situated employees
of the Company and as are set forth in and governed by the Company's Employment
Policies Manual. The Company will also provide the Executive the opportunity to
apply for coverage under the Company's medical, life and disability plans, if
any. If the Executive is accepted for coverage under such plans, the Company
will make such coverage available to the Executive on the same terms as is
customarily provided by the Company to the plan participants as modified from
time to time. The Executive is subject to all of the terms and provisions of the
Company's benefit plans or policies. Exhibit 4 to this Agreement describes
specific benefits that will also be provided to the Executive at the expense of
the Company. The following specific benefits will also be provided to the
Executive at the expense of the Company:

4.1.1

PTO. The Executive will be entitled to 176 hours of Paid Time Off ("PTO")
annually, calculated from the Executive's anniversary date, during the term of
this Agreement. No additional compensation will be paid for failure to take PTO.

5.

Term. Unless this Agreement is terminated pursuant to the terms of paragraph 6
below, this Agreement will extend for a term of sixty (60) months commencing on
the Effective Date, and ending on December 31, 2017 (the "Expiration Date").

6.

Termination.

6.1

Termination by Company. The Company will have the following rights to terminate
this Agreement:

6.1.1

Termination without Cause. The Company may terminate the Executive’s employment
without Cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination (the "Termination
Date") not sooner than thirty (30) business days after the date of such notice.
In the event of elimination of the Executive's job position or material
reduction in duties and/or reassignment of the Executive to a new position of
materially less authority or material reduction in Base Salary (collectively
referred to as the "Good Reason Conditions"), the Executive may terminate the
Executive’s employment if the Executive provides notice to the Company within
ninety (90) days of the initial existence of the Good Reason Condition and a
thirty (30) day period for the Company to cure the Good Reason Condition. If the
Company fails to cure the Good Reason Condition within the thirty (30) day cure
period, the Executive may terminate this Agreement within thirty (30) days
following the expiration of the cure period and it will be deemed to be a
termination without Cause. (The "Termination Date" in the event of a termination
by the Executive in connection with Good Reason Condition(s) shall be the date
specified in the Executive's notice, which may be no earlier than thirty (30)
days following the delivery by the Executive of such notice.) In the event the
Executive is terminated without Cause, the Executive will receive as termination
compensation within thirty (30) days of the Termination Date: (a) twenty-six
(26) weeks of Base Salary in a lump sum payment (or, in the event such
termination occurs within two (2) years after a Change in Control (as defined
below), twenty-six (26) weeks of Base Salary plus the most recent actual bonus
(excluding signing bonuses) paid to the Executive during the twelve (12)
calendar months preceding the Change in Control  (or, if the Executive’s most
recent annual bonus was paid semi-annually, then the two most recent semi-annual
bonuses paid to the Executive during the twelve (12) calendar months preceding
the Change in Control)) and (b) payment of any vacation pay accrued but unused
through the Termination Date.

The right to the foregoing termination compensation under clause (a) above is
subject to the Executive's execution, on or before thirty (30) days following
the Termination Date, of the Company's severance agreement which will operate as
a release of all legally waivable claims against the Company and its Affiliates,
and their respective partners, officers, directors, employees, agents and
representatives, and the Executive's compliance with all of the provisions of
this Agreement, including all post-employment obligations.

Page 3

--------------------------------------------------------------------------------

 

For purposes of this Agreement, "Change of Control" means, and shall be deemed
to have occurred upon, either of the following events: (a) any "person" or
"group" within the meaning of those terms as used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1933,other than Global Infrastructure
Management, LLC or an Affiliate thereof or a fund or investment vehicle managed
thereby or The Williams Companies, Inc. or its Affiliates (a "Third Party"),
shall become the direct or indirect beneficial owner, by way of merger,
consolidation, recapitalization, reorganization, purchase or otherwise, of more
than 50% of the voting power of the voting securities of the Company or (b) the
sale of other disposition, including by way of liquidation, by the MLP or the
Company of all or substantially all of its assets, whether in a single or series
of related transactions, to one or more Third Parties.Notwithstanding the
foregoing, neither the acquisition by Global Infrastructure Management, LLC or
an Affiliate  thereof or fund or investment vehicle managed thereby of
additional voting power or voting securities held by The Williams Companies,
Inc. or its Affiliates, nor the acquisition by The Williams Companies, Inc. or
its Affiliates  of additional voting power or voting securities held by Global
Infrastructure Management, LLC or an Affiliate thereof or fund or investment
vehicle managed thereby shall constitute a “Change of Control” for purposes of
clause (a) of the preceding sentence.  Further, for purposes of this Agreement,
the following terms have the following respective meanings. "Affiliate" means,
with respect to any Person, any other Person that directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with, the Person in question. The term "control" means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise and, for the avoidance of doubt, a Person shall be deemed
to have control over another person at an ownership level of at least 50%, but
control may be established at a lesser percentage ownership under the
appropriate circumstances. "Person" means an individual or a corporation,
limited liability company, partnership, joint venture, trust, unincorporated
organization, association, governmental agency or political subdivision thereof
or other entity.

6.1.2

Termination for Cause. The Company may terminate the employment of the Executive
hereunder at any time for Cause (as hereinafter defined) (such a termination
being referred to in this Agreement as a "Termination For Cause") by giving the
Executive written notice of such termination, which shall take effect
immediately upon the giving of such notice to the Executive. As used in this
Agreement, "Cause" means (a) the Executive's breach or threatened breach of this
Agreement; (b) the Executive's neglect of duties or failure to act, other than
by reason of disability or death; (c) the misappropriation, fraudulent conduct,
or acts of workplace dishonesty by the Executive with respect to the assets or
operations of the Company or any of its Affiliates; (d) the Executive's failure
to comply with directives from superiors or written company policies; (e) the
Executive's personal misconduct which injures the Company and/or reflects poorly
on the Company's or its Affiliate's reputation; (f) the Executive's failure to
perform the Executive's duties; or (g) the conviction of the Executive for, or a
plea of guilty or no contest to, a felony or any crime involving moral
turpitude. In the event this Agreement is terminated for Cause, the Company will
not have any obligation to provide any further payments or benefits to the
Executive after the Termination Date other than any base salary and vacation pay
accrued but unused through the Termination Date.

6.2

Termination by the Executive. The Executive may voluntarily terminate the
Executive’s employment with or without cause by the service of written notice of
such termination to the Company specifying a Termination Date no sooner than
thirty (30) days after the date of such notice. The Company reserves the right
to end the employment relationship at any time after the notice date and to pay
the Executive through the notice date. If this Agreement is terminated by the
Executive in accordance with this paragraph, the obligations of the parties will
be controlled by paragraph 6.6.

6.3

Incapacity of the Executive. If the Executive suffers from a physical or mental
condition which in the reasonable judgment of the Board prevents the Executive
in whole or in part from performing the duties specified herein for a period of
three (3) consecutive months, the Executive may be terminated. Although the
termination may be deemed as a termination for Cause, the Executive will be
entitled to receive within thirty (30) days of the Termination Date (a) a
payment of twenty-six (26) weeks of Base Salary in a lump sum; and (b) payment
of any vacation pay accrued but unused through the Termination Date.
Notwithstanding the foregoing, the amount payable under clause (a) above will be
reduced by any benefits payable under any disability plans provided by the
Company. The right to the foregoing

Page 4

--------------------------------------------------------------------------------

 

compensation due under clause (a) above is subject to the execution by the
Executive or the Executive's legal representative, on or before thirty (30) days
following the Termination Date, of the Company's severance agreement which will
operate as a release of all legally waivable claims against the Company and its
Affiliates, and their respective partners, officers, directors, employees,
agents and representatives, and the Executive's compliance with all of the
provisions of this Agreement, including all post-employment obligations.In
applying this paragraph, the Company will comply with any applicable legal
requirements, including the Americans with Disabilities Act.

6.4

Death of the Executive. If the Executive dies during the term of this Agreement,
this Agreement shall automatically terminate without compensation except the
Company will: (a) pay fifty-two (52) weeks of Base Salary in a single lump sum
payment within ninety (90) days of the date of the Executive's death; and (b)
pay any vacation pay accrued but unused through the Termination Date. Amounts
payable under this paragraph 6.4 shall be paid to the beneficiary designated on
the Company's universal beneficiary designation form in effect on the date of
the Executive's death. If the Executive fails to designate a beneficiary or if
such designation is ineffective, in whole or in part, any payment that would
otherwise have been paid under this paragraph 6.4 shall be paid to the
Executive's estate. The right to the foregoing compensation due under clause (a)
above is subject to the execution by the beneficiary, or as applicable, the
administrator of the Executive's estate, within ninety (90) days of the
Executive's death, of the Company's severance agreement which will operate as a
release of all legally waivable claims against the Company and its Affiliates,
and their respective partners, officers, directors, employees, agents and
representatives.

6.5

Expiration. If this Agreement is not terminated pursuant to any of the preceding
provisions of paragraph 6 or extended by mutual written agreement of the parties
prior to the Expiration Date, this Agreement and the Executive's employment will
end and Company will have no further obligation to provide any further payments
or benefits to the Executive after the Expiration Date other than any vacation
pay accrued but unused through the Expiration Date.  Notwithstanding anything
contained herein, in no event shall a termination of the Executive’s employment
by reason of the expiration of the Employment Term or the Company’s election not
to renew the Employment Term constitute a Good Reason Condition or a termination
of the Executive’s employment by the Company without Cause.

6.6

Effect of Termination or Expiration. The termination or expiration of this
Agreement will terminate all obligations of the Executive to render services on
behalf of the Company from and after the Termination Date or Expiration Date,
provided that the Executive will maintain the confidentiality of all information
acquired by the Executive during the term of the Executive's employment in
accordance with paragraph 7 of this Agreement and the Executive shall comply
with all other post-employment requirements including, without limitation,
paragraphs 7, 8, 9, 10, 11, 12 and 13. Except as otherwise provided in paragraph
6 of this Agreement and payment of any vacation pay accrued but unused through
the Termination Date, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to the Executive by reason of the
termination of this Agreement. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, supplies and
other items relating to the Company or its Affiliates in the Executive's
possession will remain the property of the Company or its Affiliate who provided
such items, as applicable. The Executive will have the right to retain and
remove all personal property and effects which are owned by the Executive and
located in the offices of the Company or its Affiliates at a time determined by
the Company. All such personal items will be removed from such offices no later
than two (2) days after the Termination Date or Expiration Date, and the Company
is hereby authorized to discard any items remaining and to reassign the
Executive's office space after such date. Prior to the Termination Date or
Expiration Date, the Executive will render such services to the Company as might
be reasonably required to provide for the orderly termination of the Executive's
employment. Notwithstanding the foregoing and without discharging any
obligations to pay compensation to the Executive under this Agreement, after
notice of the Termination, the Company may request that the Executive not
provide any other services to the Company and not enter the Company's premises
before or after the Termination Date. In the event that the Executive separates
employment with the Company, the Executive hereby grants consent to notification
by the Company to the Executive's new employer about the Executive's rights and
obligations under this Agreement. Upon such termination of employment, the
Executive further agrees to acknowledge compliance with this Agreement in a form
reasonably provided by the Company.

7.

Confidentiality. The Executive recognizes that the nature of the Executive's
services are such that the Executive will have access to information which
constitutes trade secrets, is of a confidential nature, is of great value to the
Company and/or is the foundation on which the business of the Company is
predicated.

Page 5

--------------------------------------------------------------------------------

 

The Executive also acknowledges that, during the course of employment, the
Executive may have personal contact and conduct business with the customers,
suppliers and accounts of the Company. The Executive agrees not to disclose to
any person other than authorized executives of the Company or the Company's
legal counsel nor use for any purpose, other than the performance of this
Agreement, any confidential information ("Confidential Information").
Confidential Information includes data or material (regardless of form) which
is: (a) a trade secret (a trade secret shall include any formula, pattern,
device or compilation of information used by the Company in its business); (b)
provided, disclosed or delivered to the Executive by the Company, any officer,
director, employee, agent, attorney, accountant, consultant, or other person or
entity employed by the Company in any capacity, any customer, borrower or
business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or (c)
produced, developed, obtained or prepared by or on behalf of the Executive or
the Company (whether or not such information was developed in the performance of
this Agreement) with respect to the Company or any assets oil and gas prospects,
business activities, officers, directors, executives, borrowers or customers of
the foregoing. The Executive acknowledges that the Executive will obtain unique
benefits from employment and the provisions contained in this Agreement are
reasonably necessary to protect the Company’s legitimate business interests. On
request by the Company, the Company will be entitled to the return of any
Confidential Information in the possession of the Executive. The Executive also
agrees that the provisions of this paragraph 7 will survive the termination,
expiration or cancellation of this Agreement for any reason. The Executive will
deliver to the Company all originals and copies of the documents or materials
containing Confidential Information. For purposes of paragraphs 7, 8, 9, 10, 11
and 12 of this Agreement, the term "the Company" expressly includes any of the
Company's Affiliates.

8.

Non-Solicitation. The Executive agrees that during his/her employment hereunder,
and for the one (1) year period immediately following the separation of
employment for any reason, the Executive shall not solicit or contact any
established client or customer of the Company with a view to inducing or
encouraging such established client or customer to discontinue or curtail any
business relationship with the Company.The Executive further agrees that the
Executive will not request or advise any established clients, customers or
suppliers of the Company to withdraw, curtail or cancel its business with the
Company. Notwithstanding the foregoing, this paragraph 8 shall not preclude or
restrict the Executive from engaging in any such activities in connection with
his performance of services for the Company, the MLP or their Affiliates or
undertaken for the benefit of such persons (whether prior to, during, or after
his employment with the Company), and the Executive's engaging in such
activities shall not violate the terms of this Agreement.

9.

Non-Solicitation of Employees. The Executive covenants that during the term of
employment and for the one (1) year period immediately following the separation
of employment for any reason, the Executive will neither directly nor indirectly
induce nor attempt to induce any executive or employee of the Company to
terminate his or her employment to go to work for any other company.
Notwithstanding the foregoing, this paragraph 9 shall not preclude or restrict
the Executive from engaging, with the Company's consent, in any such activities
in connection with his performance of services for the Company, the MLP or their
Affiliates or undertaken for the benefit of such persons (whether prior to,
during, or after his employment with the Company), and the Executive's engaging
in such activities with the Company's consent shall not violate the terms of
this Agreement.

10.

Reasonableness. The Company and the Executive have attempted to specify a
reasonable period of time and reasonable restrictions to which the provisions of
paragraphs 8 and 9 of this Agreement shall apply. The Company and the Executive
agree that if a court or administrative body should subsequently determine that
the terms of any of paragraphs 8 and 9 of this Agreement are greater than
reasonably necessary to protect the Company's interest, the Company agrees to
waive those terms which are found by a court or administrative body to be
greater than reasonably necessary to protect the Company's interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.

11.

Equitable Relief. The Executive acknowledges that the services to be rendered by
the Executive are of a special, unique, unusual, extraordinary, and intellectual
character, which gives them a peculiar value, and the loss of which cannot
reasonably or adequately be compensated in damages in an action at law; and that
a breach by the Executive of any of the provisions contained in this Agreement
will cause the Company irreparable injury and damage. The Executive further
acknowledges that the Executive possesses unique skills, knowledge and ability
and that any material breach of the provisions of this Agreement would be
extremely detrimental to the Company. By reason thereof, the Executive agrees
that the Company shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to injunctive and other equitable relief
to prevent or curtail any breach of this Agreement by him/her.

Page 6

--------------------------------------------------------------------------------

 

12.

Proprietary Matters. The Executive expressly understands and agrees that any and
all improvements, inventions, discoveries, processes, know-how or intellectual
property that are generated or conceived by the Executive during the term of
this Agreement, whether generated or conceived during the Executive's regular
working hours or otherwise, will be the sole and exclusive property of the
Company. Whenever requested by the Company (either during the term of this
Agreement or thereafter), the Executive will assign or execute any and all
applications, assignments and or other instruments and do all things which the
Company deems necessary or appropriate in order to permit the Company to: (a)
assign and convey or otherwise make available to the Company the sole and
exclusive right, title, and interest in and to said improvements, inventions,
discoveries, processes, know- how, applications, patents, copyrights, trade
names or trademarks; or (b) apply for, obtain, maintain, enforce and defend
patents, copyrights, trade names, or trademarks of the United States or of
foreign countries for said improvements, inventions, discoveries, processes or
know-how. However, the improvements, inventions, discoveries, processes or
know-how generated or conceived by the Executive and referred to above (except
as they may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) shall not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or its Affiliates. The foregoing will not
prohibit any activities which are expressly permitted by the under paragraph 3
of this Agreement during the term of this Agreement.

13.

Arbitration. Any disputes, claims or controversies between the Company and the
Executive including, but not limited to those arising out of or related to this
Agreement or out of the parties' employment relationship, shall be settled by
arbitration as provided herein. This agreement shall survive the termination or
rescission of this Agreement. All arbitration shall be in accordance with Rules
of the American Arbitration Association, including discovery, and shall be
undertaken pursuant to the Federal Arbitration Act. Arbitration will be held in
Oklahoma City, Oklahoma unless the parties mutually agree to another location.
The decision of the arbitrator will be enforceable in any court of competent
jurisdiction. The parties, however, agree that the Company shall be entitled to
obtain injunctive or other equitable relief to enforce the provisions of this
Agreement in a court of competent jurisdiction.The parties further agree that
this arbitration provision is not only applicable to the Company but its
Affiliates, officers, directors, employees and related parties.

14.

Miscellaneous. The parties further agree as follows:

14.1

Time. Time is of the essence of each provision of this Agreement.

14.2

Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:

To the Company:

Access Midstream Partners GP, L.L.C.

6100 N. Western Ave.

Oklahoma City, OK 73118

Attn:  Cheri Shepard

Fax:  405-849-3901

With a Copy to:

Global Infrastructure Management, LLC

12 East 49th Street

38th Floor

New York, New York 10017

Attn:  Will Brilliant

Fax:  (646) 282-1580

With a Copy to:

Global Infrastructure Management UK Limited

Cardinal Place, 80 Victoria Street

Page 7

--------------------------------------------------------------------------------

 

London SW1E5JL

United Kingdom

Attn:  Joseph Blum

Fax:  +44 207 798 0530

To the Executive:

Walter J. Bennett

3441 NW 172nd Ter

Edmond, OK 73012-7098

14.3

Assignment. Neither this Agreement nor any of the parties' rights or obligations
hereunder can be transferred or assigned without the prior written consent of
the other parties to this Agreement; provided, however, that the Company may
assign this Agreement to any wholly-owned direct or indirect subsidiary of the
Company or the MLP without the Executive's consent as well as to any purchaser
of the Company. Notwithstanding the foregoing, without the consent of the Board,
the Company may not assign this Agreement to any Affiliate of the Company that
is not a wholly owned direct or indirect subsidiary of the Company or the MLP or
another entity that provides services to the Company or the MLP.

14.4

Construction. If any provision of this Agreement or the application thereof to
any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. Except as provided for in paragraph 13, this Agreement is
intended to be interpreted, construed and enforced in accordance with the laws
of the State of Oklahoma.

14.5

Entire Agreement. This Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement and the
Employment Policies Manual constitute the entire agreement between the parties
hereto with respect to the subject matter herein contained, and no modification
hereof will be effective unless made by a supplemental written agreement
executed by all of the parties hereto. This Agreement cancels and supersedes any
and all prior agreements and understandings between the parties hereto
respecting the employment of the Executive by the Company.

14.6

Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof,
and the Executive waives the consent requirement of paragraph 14.3 to effect
such assumption.

14.7

Supersession. On execution of this Agreement by the Company and the Executive,
the relationship between the Company and the Executive will be bound by the
terms of this Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement and the
Employment Policies Manual. In the event of a conflict between the Employment
Policies Manual and this Agreement, this Agreement will control in all respects.

14.8

Third-Party Beneficiaries. The Company's Affiliates (specifically including the
MLP) are beneficiaries of all terms and provisions of this Agreement and
entitled to all rights hereunder. The Executive and the Company expressly intend
that the MLP shall be an intended third party beneficiary and shall have
standing to enforce all of the provisions of this Agreement as if it were a
party hereto. For the avoidance of doubt, the right to terminate the Executive's
employment may be exercised only by the Company, subject to paragraph 6.7.

14.9

Section 409A. This Agreement is intended to comply with or be exempt from
Internal Revenue Code Section 409A and related U.S. Treasury regulations or
pronouncements ("Section 409A") and any ambiguous provision will be construed in
a manner that is compliant with or exempt from the application of Section 409A.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on his Termination Date to be a "specified employee" within
the meaning of that term under Section 409A(a)(2)(B) of the Internal Revenue
Code, then the payments and benefits under this Agreement that are subject to
Section 409A and paid by reason of a termination of employment shall be made or
provided (subject to the last sentence hereof) on the later of (a) the payment
date set forth in this Agreement or (b) the date that is the earliest of (i) the
expiration of the

Page 8

--------------------------------------------------------------------------------

 

six-month period measured from the date of the Executive's termination of
employment or (ii) the date of the Executive's death (the "Delay Period").
Payments subject to the Delay Period shall be paid to the Executive without
interest for such delay in payment. To the extent required to comply with
Section 409A, references to a “resignation,” “termination” “termination of
employment” or like terms throughout this Agreement shall be interpreted
consistent with the meaning of “separation from service” under Section 409A.

[Signatures on following page]

 

 

 

Page 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

COMPANY

ACCESS MIDSTREAM PARTNERS GP, L.L.C.

 

By:

 

/s/ Regina L. Gregory

Name:

 

Regina L. Gregory

Title:

 

Vice President – Legal & General Counsel

 

EXECUTIVE

Walter J. Bennett

 

By:

 

/s/ Walter J. Bennett

 

 

 

Page 10

--------------------------------------------------------------------------------

 

EXHIBIT 4

TO EMPLOYMENT AGREEMENT OF

Walter J. Bennett

1.

Base Salary. Initially, an annual rate of not less than $285,000 increasing to
not less than $300,000 not later than January 1, 2013 assuming the Executive's
continued employment with the Company at the time of that increase. The Company
reserves the right to extend the effective date(s) of the salary increase(s)
stated herein based on the Executive's performance and/or time missed from work
due to certain leaves of absence.

The Executive shall be eligible to receive a target annual salary for 2014 equal
to $325,000.  Any additional amount of such 2014 annual salary that the Company
determines to pay to the Executive shall be paid not later than January 31,
2014, provided that the Executive is an active full-time employee of the Company
on the increase date.

2.

Bonus Compensation. The Company may periodically pay bonus compensation to the
Executive. Any bonus compensation is subject to the requirement that the
Executive be an active full-time employee of the Company on the bonus payment
date selected by the Company, and will be at the absolute discretion of the
Company in such amounts and at such times as the Board may determine.  The
Executive recognizes and acknowledges that the award of bonuses is not
guaranteed or promised in any way and that the payment of any bonus compensation
shall be contingent upon the achievement of performance objectives, in each
case, as determined in the discretion of the Company, with the approval of the
Board.  Additionally, in the event the Executive resigns employment, the
Executive shall not be eligible for any bonus compensation that may have
otherwise been payable after such initial notice of resignation.  

The Executive shall be eligible to receive a target annual bonus for 2013 equal
to $125,000.  The Executive was paid $75,000 of the $125,000 targeted 2013
annual bonus on January 18, 2013.  Any additional amount of such 2013 annual
bonus that the Company determines to pay to the Executive shall be paid not
later than January 31, 2013, provided that the Executive is an active full-time
employee of the Company on the payment date.

The Executive shall be eligible to receive a target annual bonus for 2014 equal
to $150,000.  Any additional amount of such 2014 annual bonus that the Company
determines to pay to the Executive shall be paid not later than January 31,
2014, provided that the Executive is an active full-time employee of the Company
on the payment date.

The Executive shall be eligible to receive a target annual bonus for 2015 equal
to $175,000.  Any additional amount of such 2015 annual bonus that the Company
determines to pay to the Executive shall be paid not later than January 31,
2015, provided that the Executive is an active full-time employee of the Company
on the payment date.

Any bonus compensation that the Company determines to pay to the Executive shall
be paid by separate check apart from the Executive’s Base Salary described above
in paragraph 1, net of standard, appropriate employment-related deductions
(including federal income tax at the applicable supplemental tax withholding
rate), under the appropriate Internal Revenue Service (“IRS”) guidelines, and
applicable state and payroll taxes.  

3.

Equity Compensation. In addition to the compensation set forth in paragraphs 1
and 2 of this Exhibit 4, the Executive may periodically receive grants of Access
Midstream Partners, L.P. restricted units or other awards under the Access
Midstream Long Term Incentive Plan (the "LTIP"). In order to be eligible for any
equity compensation awards, the Executive must be an active full-time employee
of the Company on the equity grant dates. Further, the terms and provisions of
the equity compensation plans control and direct the terms and conditions of
such awards and any conflict between this Agreement and the equity compensation
plans will be resolved in favor of the terms and provisions of the equity
compensation plans and any applicable award agreements that the Executive may be
issued.

The Executive shall be eligible to receive a target annual equity grant for 2013
equal to $125,000.  The Executive was paid $105,000 of the $125,000 targeted
2013 annual equity grant on January 2, 2013.  Any additional amount of such 2013
annual equity grant that the Company determines to grant to the Executive shall
be granted not later than January 31, 2013, provided that the Executive is an
active full-time employee of the Company on the grant date.

Page 11

--------------------------------------------------------------------------------

 

The Executive shall be eligible to receive a target annual equity grant for 2014
equal to $150,000.  Any additional amount of such 2014 annual equity grant that
the Company determines to grant to the Executive shall be granted not later than
January 31, 2014, provided that the Executive is an active full-time employee of
the Company on the grant date.

The Executive shall be eligible to receive a target annual equity grant for 2015
equal to $175,000.  Any additional amount of such 2015 annual equity grant that
the Company determines to grant to the Executive shall be granted not later than
January 31, 2015, provided that the Executive is an active full-time employee of
the Company on the grant date.

Page 12